[Cite as In re S.D., 2019-Ohio-3313.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: S.D.                                           C.A. No.       18CA011449



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
                                                      CASE No.   16 NU 082277

                                 DECISION AND JOURNAL ENTRY

Dated: August 19, 2019



        HENSAL, Judge.

        {¶1}     Mother and Father appeal from the judgment of the Lorain County Court of

Common Pleas, Domestic Relations Division. This Court reverses and remands the matter for

further proceedings consistent with this decision.

                                                 I.

        {¶2}     This appeal stems from a dissolution action wherein the trial court granted Mother

and Father a dissolution, and the parties agreed to a shared parenting plan for their three minor

children. About one year later, D.V. filed a motion to intervene and a motion for legal custody

of S.D., who is one of Mother and Father’s minor children. By agreement of the parties, D.V.

was granted temporary custody of S.D. The magistrate later held a hearing on D.V.’s motion for

legal custody. Mother and Father were not present at the hearing. Following the hearing, the

magistrate ordered D.V. to prepare a judgment entry. D.V. submitted her proposed judgment

entry, which the magistrate signed, and the trial court adopted. The judgment entry granted D.V.
                                                  2


legal custody of S.D., and ordered Mother and Father to pay child support to D.V. Mother and

Father now appeal, raising two assignments of error for this Court’s review.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED, TO THE PREJUDICE OF APPELLANTS, BY
       FAILING TO PREPARE AND FILE A MAGISTRATE’S DECISION THAT
       COMPLIES WITH OHIO CIVIL RULE 53.

       {¶3}    In their first assignment of error, Mother and Father argue that the trial court erred

by adopting the magistrate’s decision, which did not advise the parties of their right to file

objections. This Court agrees.

       {¶4}    Civil Rule 53(D)(3)(a)(iii) provides, in part, that:

       [a] magistrate’s decision shall indicate conspicuously that a party shall not assign
       as error on appeal the court’s adoption of any factual finding or legal conclusion,
       whether or not specifically designated as a finding of fact or conclusion of law
       under Civ.R. 53(D)(3)(a)(ii), unless the party timely and specifically objects to
       that factual finding or legal conclusion as required by Civ.R. 53(D)(3)(b).

There is no dispute that the magistrate’s decision failed to advise the parties that they were

required to file timely objections under Rule 53(D)(3)(b) in order to properly preserve issues for

appellate review. When this occurs, a reversal and remand is appropriate for the magistrate to

prepare a decision that complies with Rule 53. M.H. v. J.H., 9th Dist. Medina No. 16CA0055-

M, 2017-Ohio-8679, ¶ 12-14. Accordingly, Mother and Father’s first assignment of error is

sustained, and this Court reverses and remands the matter for the magistrate to prepare a decision

that complies with Rule 53.

                                  ASSIGNMENT OF ERROR II

       IN THE ALTERNATIVE, THE TRIAL COURT COMMITTED PLAIN
       ERROR.
                                                 3


        {¶5}    In their second assignment of error, Mother and Father argue that the trial court

committed plain error relative to its child-support calculation. In light of this Court’s disposition

of the previous assignment of error, we decline to address this assignment of error on the basis

that it is premature at this time.

                                                III.

        {¶6}    Mother and Father’s first assignment of error is sustained. We decline to address

Mother and Father’s second assignment of error. The judgment of the Lorain County Court of

Common Pleas, Domestic Relations Division, is reversed, and the cause is remanded for further

proceedings consistent with this decision.

                                                                                Judgment reversed,
                                                                               and cause remanded.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                             4


       Costs taxed to Appellee.




                                                 JENNIFER HENSAL
                                                 FOR THE COURT




CALLAHAN, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JOHN J. GILL, Attorney at Law, for Appellants.

DAVID S. BARTOS, Attorney at Law, for Appellee.